Exhibit 10.1
SETTLEMENT AGREEMENT AND RELEASE
     This Settlement Agreement and Release (hereafter “Agreement”) is made and
entered into as of and on the last date set forth herein below by SHARON L.
VADENAIS-CHURCHILL (hereafter “Claimant”), of 5214 Bridgewater Lane, Brunswick,
Ohio and LNB BANCORP, INC., of Lorain, Ohio (hereafter “LNB”):
Recitals

  A.   Claimant is employed by LNB. Claimant has threatened to sue LNB and some
of its employees to seek redress for alleged damages incurred by Claimant in the
course and scope of her employment with LNB.     B.   Claimant and LNB desire to
compromise and settle all differences that exist between them which have arisen
between them without incurring any further legal expense.

     Now, therefore, the Claimant and LNB hereto do hereby covenant and agree as
follows:
     1.0 Release and Discharge
     1.1 In consideration of the payments set forth in Section 2, Claimant
hereby completely releases and forever discharges LNB from all claims asserted
to date by claimant with respect to alleged damages incurred by claimant in the
course of her employment with LNB and any and all past, present or future
claims, demands, obligations, actions, causes of action, rights, damages,
punitive damages, costs, losses of services, expenses and compensation of any
nature whatsoever, whether based on a tort, contract or other theory of
recovery, which Claimant now has, or which may hereafter accrue or otherwise be
acquired, on account of, or may in any way arise out of, Claimant’s employment
with LNB including, without limitation, any and all known or unknown claims for
bodily and personal injuries to Claimant, back pay or front pay, Workers’
Compensation claims, or any claims which were asserted to date. Claimant
specifically reserves the right to file for unemployment compensation, and LNB
reserves the right to oppose or contest that filing and Claimant’s right to
unemployment compensation.
     1.2 This Agreement shall also apply to LNB’s past, present and future
officers, directors, shareholders, attorneys, agents, servants, representatives,
employees, subsidiaries, affiliates, partners, predecessors, successors in
interest, and assigns.
     1.3 This Agreement shall be fully binding upon Claimant’s heirs, executors,
administrators, assigns and successors.
     1.4 Claimant acknowledges and agrees that the release and discharge set
forth above is a general release. Claimant expressly waives and assumes the risk
of any and all claims for damages which exist as of this date, but of which
Claimant does not know or suspect to exist,

 



--------------------------------------------------------------------------------



 



whether through ignorance, oversight, error, negligence, or otherwise, and
which, if known, would materially affect Claimant’s decision to enter into this
Agreement. Claimant further agrees that Claimant has accepted payment of the sum
specified below as a complete compromise of matters involving disputed issues of
law and fact. Claimant assumes the risk that the facts or law may be other than
as Claimant believes. It is understood and agreed to by Claimant that this
settlement is a compromise of a disputed claim, and the payment set forth in
Section 2 is not to be construed as an admission of liability on the part of LNB
or any of its employees, by whom liability is expressly denied.
     1.5 Claimant agrees to assume responsibility for all outstanding liens,
known or unknown, including medical liens and subrogation interests, upon the
proceeds of this settlement. In the event that any liens or subrogation
interests are in force, Claimant agrees to hold harmless and indemnify LNB and
its officers, employees, directors, partners and agents, for all said liens
including costs, expenses, and attorney’s fees incurred because of said liens or
assertion of subrogation interests.
     1.6 Claimant specifically releases any claims or causes of action that she
had, has, or may have into the future for any form of interest, including any
interest set forth in Ohio Revised Code § 1343.03.
     1.7 Claimant agrees to defend, indemnify and hold harmless LNB with respect
to any claims that might be asserted now or in the future against LNB by any of
Claimant’s children or by Claimant’s spouse for any derivative claim that they
may have including, but not limited to, loss of services, consortium and
companionship.
     2.0 Payments
     In consideration of the Release and Discharge set forth above in Parts 1.0
through 1.7, LNB shall pay to Claimant and her counsel the sum of One Hundred
Thousand Dollars ($100,000.00), the receipt and sufficiency of which is hereby
acknowledged.
     3.0 Attorney’s Fees
     Claimant shall bear all attorney’s fees and costs arising from the actions
of her own counsel in connection with The Lawsuit, the matters referenced to
herein, and all related matters.
     4.0 Confidentiality
     4.1 In consideration of receipt of the payment set forth in Section 2.1
above, Claimant promises and covenants to not disclose to any person or
organization, excepting her attorneys, any tax counselor or tax form preparer
hired by Claimant, or as may be required by law or judicial order, the fact that
she presented claims against LNB, or any of its employees, that said claims were
settled, or that she received any sum of money from LNB, or any insurer of LNB.

 



--------------------------------------------------------------------------------



 



     4.2 In consideration of Claimant’s promise and covenant as set forth in
Section 4.1 above, LNB promises and covenants to not disclose to any person or
organization, excepting its attorneys, its officers, directors and appropriate
employees, any tax counselor or tax form preparer hired by LNB, its insurers now
or in the future, or as may be required by law or judicial order, the fact that
it has settled claims presented by Claimant, that Claimant received any sum of
money from LNB, or any insurer of LNB. Notwithstanding the foregoing, Claimant
acknowledges and agrees that LNB shall be permitted to publicly disclose the
existence and terms of this Agreement (including without limitation by attaching
a copy of this Agreement as an exhibit to any filing made by LNB with the
Securities and Exchange Commission) if LNB, in its sole discretion, deems such
disclosure to be necessary or advisable in order to comply with applicable
federal or state securities laws or other regulatory requirements.
     5.0 Publicity
     5.1 The parties hereto, Claimant and LNB, promise and agree that they shall
not individually or in combination seek any type of publicity or discuss with
any news organization, news reporter, TV or radio host or personality,
representative of any TV or radio show, author, publisher, or commentator
associated with any form of electronic or printed communication anything having
to do with Claimant’s claims against LNB or any employee of LNB. If, however,
LNB discloses the existence and terms of this Agreement pursuant to the last
sentence of Section 4.2 above, then LNB may respond to any inquiries from any
media representatives or appear in any video concerning the existence and terms
of this Agreement.
     5.2 Claimant and LNB further promise and agree that, they will not
voluntarily appear in any videos, films, TV shows, computer transmission or
other visual or video format for the purpose of publicizing, describing or
commenting upon Claimant’s claims against LNB or any employee of LNB unless LNB
discloses the existence and terms of this Agreement pursuant to the last
sentence of Section 4.2 above.
     6.0 Non-Disparagement
     Claimant and LNB promise and agree that they will not disparage the other
by any act or communication with any third party. Claimant agrees that her
obligation of non-disparagement extends to LNB’s employees as of the date of
this Agreement.
     7.0 Enforcement
     7.1 Claimant and LNB agree that any breach of this Agreement may cause the
non-breaching party damages which are incapable of calculation or description at
the time of execution of this Agreement, but for which the breaching party
acknowledges liability.
     7.2 Claimant and LNB agrees that in the event that either party hereto
breaches this Agreement, the non-breaching party may bring a legal action
against the breaching party for damages proximately caused by the breach in any
court of competent jurisdiction in the State of

 



--------------------------------------------------------------------------------



 



Ohio, and that Claimant and LNB consent to the personal and subject matter
jurisdiction of any such court.
     7.3 Damages for which a breaching party shall be liable will include, but
not be limited to, costs incurred by a non-breaching party in enforcing this
Agreement, including all attorneys’ fees, court costs, associated litigation
costs and interest.
     8.0 Letters of Recommendation
     Upon request from Claimant, LNB shall provide a “neutral” letter of
recommendation to any recipient designed by Claimant.
     9.0 Representation of Comprehension of Document
     In entering into this Agreement, Claimant represents that Claimant has
relied upon the advice of Claimant’s attorney, who is an attorney of Claimant’s
own choice, concerning the legal consequences of this Agreement; that the terms
of this Agreement have been completely read and explained to Claimant by
Claimant’s attorney; and that the terms of this Agreement are fully understood
and voluntarily accepted by Claimant. Claimant agrees that she has been informed
by her attorneys that they are not tax experts, that she has been advised by her
attorneys to seek tax advice before signing, that she has not relied upon any
tax advice from her attorneys or attorneys for LNB, and that she acknowledges
that she has obtained the advice in advance of execution of this Agreement.
     10.0 Governing Law
     This Agreement shall be construed and interpreted in accordance with the
laws of the State of Ohio.
     11.0 Additional Documents
     Claimant agrees to cooperate fully and to execute any and all supplementary
documents and to take all additional actions which may be necessary or
appropriate to give full force and effect to the basic terms and intent of this
Agreement.
     Wherefore, witness our hands and seals this 15th day of July, 2009.

         
WITNESS:

/s/ Carol Mesko
      /s/ Sharon L. Vadenais-Churchill

SHARON L. VADENAIS-CHURCHILL

       
 
       
/s/ Deborah A. Johnson
       
 
       
 
      LNB BANCORP, INC.
 
       
 
      By:  /s/ Mary E. Miles 
 
     
 
 
                 
/s/ Carol Mesko
                 
/s/ Deborah A. Johnson
       

 